 

Exhibit 10.2
2011 Restricted Stock Agreement
NCR 2006 Stock Incentive Plan
 
You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the NCR Corporation 2006 Stock Incentive Plan, as
amended and restated effective December 31, 2008 (the “Plan”), as described on
the restricted share grant information page (the “Information Page”) on the
website of the third party Plan administrator for NCR Corporation (referred to
herein, together with its affiliate companies, as “NCR”), subject to the terms
and conditions of this 2011 Restricted Stock Agreement (this “Agreement”) and
the Plan.
1.Subject to the terms and conditions of this Agreement, all or a portion of the
Restricted Stock will become non-forfeitable (“Vested”) on the vesting date(s)
described on the Information Page (each, a “Vesting Date”), provided that you
are continuously employed by NCR until the applicable Vesting Date.
 
2.In the event of your Termination of Employment (as defined in the Plan) with
NCR prior to a Vesting Date due to: (i) your death; (ii) a disability for which
you qualify for benefits under the NCR Long-Term Disability Plan or another
long-term disability plan sponsored by NCR (“Disability”); (iii) your Retirement
(defined as termination by you of your employment with NCR at or after age 55
with the consent of the Compensation and Human Resource Committee of the NCR
Board of Directors (the “Committee”) other than, if applicable to you, for Good
Reason (as described below) during the 24 months following a Change in Control
(as defined in the Plan)); or (iv) involuntary termination of your employment by
the Company for any reason other than for Cause (as defined in the Plan), other
than termination by the Company during the 24 months following a Change in
Control; then, upon your Termination of Employment, a pro rata portion of the
Restricted Stock shall become Vested. The pro rata portion will be determined by
multiplying the number of shares of Restricted Stock awarded pursuant to this
Agreement that have not yet Vested on or prior to the date of your Termination
of Employment by a fraction, the numerator of which is the number of full and
partial months of employment that you completed after the date of grant of this
award (the “Grant Date”), and the denominator of which is the number of full and
partial months between the Grant Date and the last Vesting Date scheduled to
occur under this Agreement.
 
Notwithstanding any provision in this Agreement to the contrary other than
Sections 4, 10, 11, 12, 13 and 20, in the event a Change in Control occurs prior
to a Vesting Date and this restricted stock award is not assumed, converted or
replaced by the continuing entity, any Restricted Stock that has not yet Vested
or been forfeited shall become fully Vested immediately prior to the Change in
Control. In the event of a Change in Control wherein this restricted stock award
is assumed, in the event of your Termination of Employment (as defined in the
Plan) by the Company other than for Cause (as defined in the NCR Change in
Control Severance Plan, to the extent that you are a participant in the NCR
Change in Control Severance Plan at the time of such Termination of Employment;
otherwise as defined in the Plan) or Disability during the twenty-four (24)
months following the Change in Control, any Restricted Stock that has not yet
Vested shall become fully Vested immediately upon your Termination of
Employment. If you are a participant in the NCR Change in Control Severance
Plan, an NCR Severance Policy or a similar arrangement that defines “Good
Reason” in the context of a resignation following a Change in Control and you
terminate your employment for Good Reason as so defined within twenty-four (24)
months following a Change in Control, any Restricted Stock that has not yet
Vested shall become fully Vested immediately upon your Termination of
Employment.
3.If your employment terminates prior to a Vesting Date for any reason other
than as described in Section 2, the Restricted Stock, to the extent not fully
Vested, will automatically terminate and be forfeited.
 
4.By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Restricted
Stock will be forfeited if you violate the terms and conditions of this Section.
 
5.In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction; (2)
the substitution of other property (including, without limitation, cash or other
securities of NCR and securities of entities other than NCR) for the

 

--------------------------------------------------------------------------------

 

Restricted Stock subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities).
 
6.You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 8 below, and,
prior to the applicable Vesting Date, the Restricted Stock is not freely
transferable. Until the Restricted Stock has become Vested, the Restricted Stock
shall be issued in book-entry only form and shall not be represented by a
certificate. The restrictions set forth in this Agreement shall be reflected on
the stock transfer records maintained by or on behalf of NCR. You agree that, in
order to ensure compliance with the restrictions imposed on the Restricted Stock
under this Agreement, NCR may issue appropriate “stop transfer” instructions to
its transfer agent and/or third party Plan administrator. By execution of this
Agreement and effective until the Restricted Stock has become Vested, you hereby
irrevocably constitute and appoint the Chief Executive Officer and the Chief
Financial Officer of the Company attorneys-in-fact to transfer the Restricted
Stock on the stock transfer records of NCR with full power of substitution. You
agree to take any and all other actions (including without limitation executing,
delivering, performing and filing such other agreements, instruments and
documents) as NCR may deem necessary or appropriate to carry out and give effect
to the provisions of this Agreement. As soon as practicable after the applicable
Vesting Date, subject to Section 9 below, NCR will instruct its transfer agent
and/or its third party Plan administrator to release the restrictions on your
record account and the Restricted Stock, to the extent Vested, will become
freely transferable.
 
7.At all times before the applicable Vesting Date, the Restricted Stock, to the
extent not fully Vested, may not be sold, transferred, pledged, assigned or
otherwise alienated, except by beneficiary designation, will or by the laws of
descent and distribution upon your death.
 
8.Any cash dividends on the Restricted Stock declared before a Vesting Date
shall not be paid currently, but shall be reinvested in shares of common stock
of NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will
be considered Restricted Stock for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein. As of
each date that NCR would otherwise pay the declared dividend on the Restricted
Stock (the “Dividend Payment Date”) in the absence of the reinvestment
requirements of this Section, the number of Dividend Shares will be determined
by dividing the amount of dividends attributable to the Restricted Stock but not
paid on the Dividend Payment Date by the closing price of NCR's common stock on
the Dividend Payment Date. The Committee may, in its discretion, take such
action as it deems appropriate regarding in-kind dividends or distributions with
respect to the Restricted Stock, to the extent not fully Vested, prior to the
applicable Vesting Date, which actions may include, without limitation, current
distribution or liquidation or reinvestment in Restricted Stock. Any securities
or property so distributed may, in the Committee's discretion, be subject to any
or all of the forfeiture provisions set forth in this Agreement.
 
9.(a)    NCR has the right to deduct or cause to be deducted, or collect or
cause to be collected, with respect to the taxation of the Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. Except as otherwise provided in this Section, your acceptance of this
award of Restricted Stock constitutes your instruction to NCR and any brokerage
firm determined acceptable to NCR for such purpose to sell on your behalf the
whole number of shares of Vested Restricted Stock as NCR determines to be
appropriate to generate cash proceeds sufficient to satisfy such tax withholding
requirements. Any such shares of Vested Restricted Stock will be sold on the
day(s) the requirement to withhold taxes arises (e.g., the date that the
Restricted Stock becomes Vested) or as soon thereafter as practicable. You will
be responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the tax
withholding requirements. Accordingly, you agree to pay to NCR as soon as
practicable, including through additional payroll withholding, any amount of
such taxes required to be withheld that is not satisfied by the sale of Vested
Restricted Stock described above. You acknowledge that this Section 9(a) is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is to be
interpreted to comply with the requirements of Rule 10b5-1(c), and that you are
not aware of any material, nonpublic information with respect to NCR or any
securities of NCR as of the date of this Agreement.
 
(b)    Notwithstanding the foregoing, if at the time that any shares of Vested
Restricted Stock would otherwise be sold to satisfy tax withholding requirements
pursuant to Section 9(a) you are an executive officer subject to the provisions
of Section 16 of the Exchange Act, you hereby consent and direct that, in lieu
of such sale, NCR shall withhold the whole number of shares

 

--------------------------------------------------------------------------------

 

of Vested Restricted Stock as NCR, in its sole discretion, deems necessary to
satisfy such tax withholding requirements, and you agree to pay to NCR,
including through additional payroll withholding, any amount of such taxes
required to be withheld that is not satisfied by the withholding of Vested
Restricted Stock described in this Section 9(b).
(c)    Notwithstanding the foregoing, if you are paid through a non-United
States NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Restricted Stock by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.
10.The Restricted Stock, to the extent not fully Vested, will be forfeited if
the Committee determines that you engaged in misconduct in connection with your
employment with NCR.
 
11.In exchange for the Restricted Stock, you agree that during your employment
with NCR and for a twelve (12) month period after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve (12)
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(i) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section) to the extent such services
or employment involves the development, manufacture, marketing, advertising,
sale or servicing of any product, process, system or service which is the same
or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR, its subsidiaries or
affiliates, to its customers and upon which you worked or in which you
participated during the last two (2) years of your NCR employment; (ii) directly
or indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR, its subsidiaries or affiliates, to terminate his or her
employment with NCR, its subsidiaries or affiliates, or otherwise cease his or
her relationship with NCR, its subsidiaries or affiliates; or (iii) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR, its subsidiaries or
affiliates. If you breach the terms of this Section, you agree that in addition
to any liability you may have for damages and/or equitable relief arising from
such breach, any Restricted Stock that has not yet Vested will be immediately
forfeited, and you agree to pay to NCR the Fair Market Value of any Restricted
Stock that Vested during the twelve (12) months prior to the date of your
termination of employment. Such Fair Market Value shall be determined as of the
applicable Vesting Date.
As used in this Section, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.
12.By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR (including its termination) shall be resolved
by binding arbitration. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or nearest major city (i.e., with a population in excess of
250,000) in the state in which you reside. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of the business organization in which you
work. The arbitration shall be held before a single arbitrator who is an
attorney or former judge or magistrate knowledgeable in employment law and/or
competition law. The arbitrator's decision and award shall be final and binding
and may be entered in any court having jurisdiction. For arbitrations held in
the United States, issues of arbitrability shall be determined in accordance
with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be interpreted in accordance with the laws of the State of
Ohio, without regard to its conflict of laws principles. Each party shall bear
its own attorney's fees associated with the arbitration, and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association for an arbitration held in the United States,
or similar applicable rules for an arbitration held outside the United States.
If any portion of this paragraph is held to be unenforceable, it shall be
severed and shall not affect either the duty to arbitrate or any other part of
this paragraph.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 11, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 11 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration.
13.By accepting the Restricted Stock, you acknowledge and agree that, to the
extent that the Restricted Stock constitutes “Covered Incentive Compensation”
subject to the terms of NCR's Compensation Recovery Policy, as the same may be
in effect from time to time (the “Compensation Recovery Policy”), then,
notwithstanding any other provision of this Agreement

 

--------------------------------------------------------------------------------

 

to the contrary, you may be required to forfeit or repay any or all of the
Restricted Stock pursuant to the terms of the Compensation Recovery Policy.
Further, you acknowledge and agree that NCR may, to the extent permitted by law,
enforce any repayment obligation pursuant to the Compensation Recovery Policy by
reducing any amounts that may be owing from time-to-time by NCR to you, whether
as wages, severance, vacation pay or in the form of any other benefit or for any
other reason.
 
14.Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Restricted Stock to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any Restricted Stock distributable
hereunder that is subject to such a designation will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other
Restricted Stock not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Restricted Stock in question may be transferred to
your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Stock.
 
15.    By accepting this award, you agree that data, including your personal
data, necessary to administer this award may be exchanged among NCR and its
subsidiaries and affiliates as necessary, and with any vendor engaged by NCR to
administer this award. You also consent to receiving information and materials
in connection with this award or any subsequent awards under the Plan or any
successor thereto, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
 
16.    Your participation in the Plan is voluntary.  The value of this award is
an extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of NCR, including
but not limited to, the timing of the grant, amount and vesting provisions. 
 
17.    The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
18.    The terms of this award of Restricted Stock as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
19.    In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 12 of this Agreement shall prevail.
20.    Notwithstanding any other provision of this Agreement, this award of
Restricted Stock and your right to retain any shares of Restricted Stock that
become Vested hereunder are subject to your timely annual certification to NCR's
Code of Conduct.
 
 

 